DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Domestic Benefit
Present application 16/613,571 filed 11/14/2019 is a national stage entry of PCT/CN2018/087488 with international filing date 05/18/2018. 
Foreign Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). Copies of the certified copies of the priority documents (i.e., application numbers 201710353700.2, 201720557324.4, 201720557307.0, 201720557138.0, 201720559207.1, 201720557146.5, 201710353630.0, 201720557098.X and 201720557166.2, all filed in CHINA on 05/18/2017) have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).
Four Information Disclosure Statements
The four information disclosure statements submitted on 11/14/2019, 05/14/2020, 03/24/2021 and 06/22/2021 were filed before first Office action. The four submissions are in compliance with the provisions of 37 C.F.R. 1.97.  Accordingly, the four information disclosure statements have been considered. 
Reasons for Allowance
Claims 137-156 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 137 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed a circuit board, wherein the circuit board comprises at least one substrate and at least one electronic component, the substrate has a substrate front surface, a substrate back surface and at least one substrate channel, the substrate front surface and the substrate back surface correspond to each other, and the substrate channel extends from the substrate front surface to the substrate back surface; wherein the electronic component is conductively connected to the substrate; wherein a part of the non-photosensitive area of the photosensitive element is attached to the substrate back surface of the substrate, and the photosensitive element is conductively connected with the substrate, the photosensitive area and another part of the non-photosensitive area of the photosensitive element correspond to the substrate channel of the substrate, and the optical lens is held in the photosensitive path of the photosensitive element; and wherein the back surface molded portion is integrally bonded to at least one part of the area of the substrate back surface of the substrate.
Dependent claims 138-147 are allowed, because they depend on allowed claim 137.  

Independent claim 148 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 148, (a) attaching a part of the non-photosensitive area of at least one photosensitive element to the substrate back surface of a substrate, and bringing the photosensitive area of the photosensitive element and another part of the non-photosensitive area surrounding the photosensitive area to correspond to a substrate channel of the substrate, wherein the photosensitive element and the substrate are conductively connected to each other;… (c) integrally bonding a back surface molded portion to at least one part of the area of the substrate back surface of the substrate by a molding process; and (d) holding an optical lens in the photosensitive path of the photosensitive element to obtain the camera module.
Dependent claims 149-156 are allowed, because they depend on allowed claim 148.  

The closest prior-art as listed on the Current Notice of References Cited-892 Form are: 
A) US 2017/0245370 A1;
B) US 2020/0021720 A1.
	It would be impermissible hindsight to wrap the mold compound of reference B number 124 in Figure 1 around the backside of reference A’s image sensor package. One of ordinary skill would not place more molding over certain areas of reference A’s backside.   

The information disclosure statement (i.e., dated 05/14/2020) lists the Extended European Search Report dated April 14, 2020 for European Application 18801348.6. In this search report two references are listed, CN 105611134 A and JP2009188828 A (both provided in the information disclosure statement). It would have been impermissible hindsight to wrap the molding of the Japanese reference around the image structure of the Chinese reference.  One of ordinary skill would not place more molding over certain areas of the Chinese reference. Even though a reasoning is given for integral molding in the Japanese reference, one of ordinary skill would not be able to deconstruct the image sensor in the Chinese reference to place the molding in the required locations.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

11 September 2021
/John P. Dulka/Primary Examiner, Art Unit 2895